Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21   Page 1 of 30 PageID 7




                EXHIBIT A




                                                         Exhibit A
8/31/2021                                                                 Details
               Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21                     Page 2 of 30 PageID 8




            Case Information

            DC-21-01026 | JENNIFER MCLEANet al vs. CASSIDY DURAN, MDet al

            Case Number                             Court                           Judicial Officer
            DC-21-01026                             134th District Court            TILLERY, DALE
            File Date                               Case Type                       Case Status
            01/25/2021                              MEDICAL MALPRACTICE             CLOSED




            Party

            PLAINTIFF                                                               Active Attorneys 
            MCLEAN, JENNIFER                                                        Lead Attorney
                                                                                    MERMAN, DEREK S.
                                                                                    Retained




            PLAINTIFF                                                               Active Attorneys 
            DOBESH, CRAIG                                                           Lead Attorney
                                                                                    MERMAN, DEREK S.
                                                                                    Retained




            DEFENDANT                                                               Active Attorneys 
            DURAN, CASSIDY, MD                                                      Lead Attorney
                                                                                    STEPHENSON, JON W
            Address
            6159 VELASCO AVENUE                                                     Retained
            DALLAS TX 75214




            DEFENDANT                                                               Active Attorneys 
            RUSSELL C. LAM, MD., P.A.                                               Lead Attorney
            Address                                                                 STEPHENSON, JON W

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                     1/10
8/31/2021                                                                 Details
              Case 3:21-cv-02143-G
            REGISTERED AGENT WILLIAM W.Document
                                        MEYER III 1-2 Filed 09/09/21                Page   3 of 30 PageID 9
                                                                                    Retained
            1445 ROSS AVENUE STE. 2400
            DALLAS TX 75202




            Disposition Events


            05/06/2021 Judgment 


            ORDER FOR NONSUIT



            Judicial Officer
            TILLERY, DALE

            Judgment Type
            NON-SUIT/DISMISSAL BY PLAINTIFF / PETITIONER



            Judgment

                Total Judgment: of $0.00

                    Awarded To: MCLEAN, JENNIFER, et al

                    Awarded Against: DURAN, CASSIDY, MD, et al




            Events and Hearings


               01/25/2021 NEW CASE FILED (OCA) - CIVIL


               01/25/2021 ORIGINAL PETITION 
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                       2/10
8/31/2021                                                                 Details
              Case  3:21-cv-02143-G
               ORIGINAL PETITION    Document 1-2 Filed 09/09/21                     Page 4 of 30 PageID 10

               01/25/2021 REQUEST FOR SERVICE 


               REQUEST FOR SERVICE

               REQUEST FOR SERVICE

               REQUEST FOR SERVICE

               REQUEST FOR SERVICE

               REQUEST FOR SERVICE


               01/25/2021 ISSUE CITATION 


               ISSUE CITATION - LAM VASCULAR & ASSOCIATES MANAGEMENT COMPANY, LLC

               ISSUE CITATION - DALLAS VASCULAR GROUP, P.L.L.C.

               ISSUE CITATION - VASCULAR ASSOCIATES OF AMERICA, L.L.C.


               01/25/2021 JURY DEMAND


               01/29/2021 CITATION 


               Served
               02/09/2021

               Anticipated Server
               ESERVE

               Anticipated Method
               Actual Server
               PRIVATE PROCESS SERVER

               Returned
               02/23/2021
               Comment
               CASSIDY DURAN, MD


               01/29/2021 CITATION 


               Served
               02/09/2021

               Anticipated Server
               ESERVE

               Anticipated Method
               Actual Server
               PRIVATE PROCESS SERVER

               Returned
               02/23/2021
               Comment
               LAM VASCULAR & ASSOCIATES MANAGEMENT COMPANY, LLC


               01/29/2021 CITATION 

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                      3/10
8/31/2021                                                                 Details
              Case
               Served3:21-cv-02143-G Document 1-2 Filed 09/09/21                    Page 5 of 30 PageID 11
               02/09/2021

               Anticipated Server
               ESERVE

               Anticipated Method
               Actual Server
               PRIVATE PROCESS SERVER

               Returned
               02/23/2021
               Comment
               DALLAS VASCULAR GROUP, P.L.L.C.


               01/29/2021 CITATION 


               Served
               02/09/2021

               Anticipated Server
               ESERVE

               Anticipated Method
               Actual Server
               PRIVATE PROCESS SERVER

               Returned
               02/23/2021
               Comment
               RUSSELL C. LAM, M.D., P.A.


               01/29/2021 CITATION 


               Served
               02/09/2021

               Anticipated Server
               ESERVE

               Anticipated Method
               Actual Server
               PRIVATE PROCESS SERVER

               Returned
               02/23/2021
               Comment
               VASCULAR ASSOCIATES OF AMERICA, L.L.C.


               02/02/2021 NOTICE OF DISMISSAL FOR WANT OF PROSECUTION 


               DC-21-01026 NDWOP.pdf

                  Comment
                  NOTICE OF DISMISSAL FOR WANT OF PROSECUTION


               02/23/2021 RETURN OF SERVICE 



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                      4/10
8/31/2021                                                                 Details
              Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21
                Comment                                                             Page 6 of 30 PageID 12
                  EXCUTED CITATION CASSIDY DURAN


               02/23/2021 RETURN OF SERVICE 


               EXCUTED CITATION DALLAS VASCULAR GROUP P.L.L.C.

                  Comment
                  EXCUTED CITATION DALLAS VASCULAR GROUP P.L.L.C.


               02/23/2021 RETURN OF SERVICE 


               EXCUTED CITATION LAM VASCULAR & ASSOCIATES MANAGMENT COMPANY LLC

                  Comment
                  EXCUTED CITATION LAM VASCULAR & ASSOCIATES MANAGMENT COMPANY LLC


               02/23/2021 RETURN OF SERVICE 


               EXCUTED CITATION RUSSELL C LAM MD

                  Comment
                  EXCUTED CITATION RUSSELL C LAM MD


               02/23/2021 RETURN OF SERVICE 


               EXCUTED CITATION VASCULAR ASSOCIATES OF AMERICA , L.L.C.

                  Comment
                  EXCUTED CITATION VASCULAR ASSOCIATES OF AMERICA , L.L.C.


               03/05/2021 ORIGINAL ANSWER - GENERAL DENIAL 


               ORIGINAL ANSWER


               03/16/2021 NOTICE OF NONSUIT 


               NONSUIT NOTICE

                  Comment
                  PARTIAL


               03/16/2021 NON-SIGNED PROPOSED ORDER/JUDGMENT 


               PROPOSED NONSUIT ORDER

                  Comment
                  PROPOSED PARTIAL NONSUIT ORDER


               03/17/2021 ORDER - PARTIAL NONSUIT 


               NONSUIT ORDER




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                      5/10
8/31/2021                                                                 Details
              Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21
                Comment                                                             Page 7 of 30 PageID 13
                  AS TO LAM VASCULAR & ASSOCIATES MANAGEMENT COMPANY, LLC:, DALLAS VASCULAR
                  GROUP, P.L.L.C. AND VASCULAR ASSOCIATES OF AMERICA, L.L.C.


               03/26/2021 OBJECTION 


               OBJECTION TO CHAPTER 74 REPORT

                  Comment
                  OBJECTION TO CHAPTER 74 REPORT


               03/29/2021 DISMISSAL FOR WANT OF PROSECUTION 


               134thDWOP-Rule 165A Letter

               Judicial Officer
               TILLERY, DALE

               Hearing Time
               10:00 AM

               Cancel Reason
               BY COURT ADMINISTRATOR


               03/30/2021 MOTION - QUASH 


               DEFENDANTS-MOTION TO QUASH

                  Comment
                  NOTICE OF DEPOSITION OF JENNIFER MCLEAN


               03/30/2021 NOTICE OF TRIAL 


               NOTICE OF TRIAL


               03/30/2021 SCHEDULING ORDER 


               SCHEDULING ORDER

                  Comment
                  UNIFORM SCHEDULING ORDER (LEVEL 2)


               04/07/2021 CERTIFICATE OF DEPOSITION 


               CERTIFICATE OF DEPOSITION

                  Comment
                  FORT WORTH HEART


               04/12/2021 CERTIFICATE OF DEPOSITION 


               CERTIFICATE OF DEPOSITION

                  Comment
                  SOUTHWEST DIAGNOSTIC IMAGING CENTER - RADIOLOGY


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                      6/10
8/31/2021                                                                 Details
              Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21                      Page 8 of 30 PageID 14
               04/15/2021 CERTIFICATE OF DEPOSITION 


               CERTIFICATE OF DEPOSITION

                  Comment
                  CVS PHARMACY


               04/19/2021 CERTIFICATE OF DEPOSITION 


               CERTIFICATE OF DEPOSITION BY WRITTEN QUESTIONS - TEXAS INSTITUTE FOR SURGERY -
               MEDICAL

                  Comment
                  CERTIFICATE OF DEPOSITION BY WRITTEN QUESTIONS - TEXAS INSTITUTE FOR SURGERY -
                  MEDICAL


               04/20/2021 CERTIFICATE OF DEPOSITION 


               CERTIFICATE OF DEPOSITION

                  Comment
                  GREATER DALLAS ORTHOPAEDICS


               04/21/2021 CERTIFICATE OF DEPOSITION 


               CERTIFICATE OF DEPOSITION

                  Comment
                  COLLEGE PARK PHARMACY


               04/26/2021 CERTIFICATE OF DEPOSITION 


               DEPOSITION - GATEWAY DIAGNOSTIC IMAGING

                  Comment
                  - GATEWAY DIAGNOSTIC IMAGING


               04/26/2021 CERTIFICATE OF DEPOSITION 


               DEPOSITION - GATEWAY DIANOSTIC IMAGING - RADIOLOGY

                  Comment
                  - GATEWAY DIAGNOSTIC IMAGING - RADIOLOGY


               05/03/2021 CERTIFICATE OF DEPOSITION 


               CERTIFICATE OF DEPOSITION

                  Comment
                  TEXAS HEALTH HARRIS METHODIST HOSPITAL FORT WORTH - RADIOLOGY


               05/04/2021 NOTICE OF NONSUIT 


               NOTICE OF NONSUIT

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                      7/10
8/31/2021                                                                 Details
              Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21
                Comment                                                             Page 9 of 30 PageID 15
                  PLAINTIFFS NOTICE OF NON-SUIT AGAINST DEFENDANTS, CASSIDY DURAN, M.D. AND
                  RUSSELL C. LAM, M.D., P.A.


               05/04/2021 NON-SIGNED PROPOSED ORDER/JUDGMENT 


               PROPOSED ORDER FOR NONSUIT

                  Comment
                  PROPOSED ORDER FOR NONSUIT


               05/07/2021 NOTE - CLERKS 


               COVER SHEET

               COVER SHEET

                  Comment
                  MAILED COVER SHEETS AND ORDER OF NONSUIT TO PLAINTIFF/DEFENDANTS' ATTORNEYS


               12/13/2021 Jury Trial - Civil 


               134th Trial Notice Letters

               134th Trial Notice Letters

               Judicial Officer
               TILLERY, DALE

               Hearing Time
               9:00 AM

               Cancel Reason
               CASE CLOSED




            Financial

            MCLEAN, JENNIFER
                   Total Financial Assessment                                                        $372.00
                   Total Payments and Credits                                                        $372.00


              1/27/2021      Transaction Assessment                                                 $372.00

              1/27/2021      CREDIT CARD - TEXFILE           Receipt # 5286-2021-   MCLEAN,       ($372.00)
                             (DC)                            DCLK                   JENNIFER



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                        8/10
8/31/2021                                                                 Details
             Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21                       Page 10 of 30 PageID 16




            Documents


               ORIGINAL PETITION
               REQUEST FOR SERVICE

               REQUEST FOR SERVICE
               REQUEST FOR SERVICE
               REQUEST FOR SERVICE

               REQUEST FOR SERVICE
               ISSUE CITATION - LAM VASCULAR & ASSOCIATES MANAGEMENT COMPANY, LLC
               ISSUE CITATION - DALLAS VASCULAR GROUP, P.L.L.C.
               ISSUE CITATION - VASCULAR ASSOCIATES OF AMERICA, L.L.C.

               134thDWOP-Rule 165A Letter
               DC-21-01026 NDWOP.pdf
               EXCUTED CITATION DALLAS VASCULAR GROUP P.L.L.C.

               EXCUTED CITATION LAM VASCULAR & ASSOCIATES MANAGMENT COMPANY LLC
               EXCUTED CITATION RUSSELL C LAM MD
               EXCUTED CITATION VASCULAR ASSOCIATES OF AMERICA , L.L.C.
               ORIGINAL ANSWER

               NONSUIT NOTICE
               NONSUIT ORDER
               PROPOSED NONSUIT ORDER

               OBJECTION TO CHAPTER 74 REPORT
               DEFENDANTS-MOTION TO QUASH
               134th Trial Notice Letters
               134th Trial Notice Letters

               NOTICE OF TRIAL
               CERTIFICATE OF DEPOSITION
               CERTIFICATE OF DEPOSITION

               CERTIFICATE OF DEPOSITION
               CERTIFICATE OF DEPOSITION BY WRITTEN QUESTIONS - TEXAS INSTITUTE FOR SURGERY -
               MEDICAL

               CERTIFICATE OF DEPOSITION
               CERTIFICATE OF DEPOSITION
               DEPOSITION - GATEWAY DIAGNOSTIC IMAGING

               DEPOSITION - GATEWAY DIANOSTIC IMAGING - RADIOLOGY
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                       9/10
8/31/2021                                                                 Details
             Case 3:21-cv-02143-G
              CERTIFICATE             Document 1-2 Filed 09/09/21
                          OF DEPOSITION                                             Page 11 of 30 PageID 17
               NOTICE OF NONSUIT
               ORDER FOR NONSUIT
               COVER SHEET
               COVER SHEET

               PROPOSED ORDER FOR NONSUIT
               SCHEDULING ORDER




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                       10/10
Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21   Page 12 of 30 PageID 18




                 EXHIBIT B




                                                          Exhibit B
Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21   Page 13 of 30 PageID 19
Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21   Page 14 of 30 PageID 20
Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21   Page 15 of 30 PageID 21
Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21   Page 16 of 30 PageID 22
Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21   Page 17 of 30 PageID 23
Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21   Page 18 of 30 PageID 24




                 EXHIBIT C




                                                          Exhibit C
Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21                                                              Page 19 of 30 PageID 25
                                                                                                               
                                                                                                                  
                                                                                                             
                                                                                                                      
              
                   
                ! " # $%
                &'()'*+

                                    

                           ' ,-      . !/'()0




                                         !    "   # !                     "   $ !  %
 
                                           $!$ -1$ 23!24 -$56!& 789'%9'36)167 (17(1$6( & #9& -89
                                                             
 #$ &'                                   ++
 # (!                                            !.:;
                                                       < -
  %"$          %                                   != &'-&'>
    "#                              2= 7 . !%                /
 )#                                   ?
         % #                                 !.:;
       !&' ( &'                                  !.:;
    $                                           ;  .                     & 1 -/ & #?.; 7   -/
                                                      

                                                      6   !(7

                                                      #         :.       &' ) !        @ '   @AB 9.

                                                      #         :.       &' 1   ;    '.  AB 9.

                                                      #         :.       &'   ' @AB 9.

                                      !=
                                                        
                                                            
                                                      
                                                      +**+**
                                                        A@  @9.
   :       .      ;        %;; =  :  B . : .      =9 6 ;     .              &  ;    ;     @ 
 ;     &      : .     &        : ;  &   @ ;&   =   :               .    ;    . ;; ; .          9  . ,0
  :  :         :  %@    ;         . ;; ; .        ;        .    &  . ;   .       @     ; 
 ;%   .=9  ;.   = :    :       .      ;   :  &  . ;    :  =             .. .      =  .    ;
  9




                                                                                                             7   : '  $7
Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21   Page 20 of 30 PageID 26
Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21   Page 21 of 30 PageID 27
Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21   Page 22 of 30 PageID 28
Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21   Page 23 of 30 PageID 29
Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21   Page 24 of 30 PageID 30




                 EXHIBIT D




                                                          Exhibit D
  Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21                 Page 25 of 30 PageID 31



                                     CAUSE NO. DC-21-10126

 LASANDRA BUSBY DAVIS                    §                   IN THE DISTRICT COURT
      Plaintiff,                         §
                                         §
    vs.                                  §                   101st JUDICIAL DISTRICT
                                         §
 QUIKTRIP CORPORATION D/B/A              §
 QUIKTRIP #971,                          §                   DALLAS COUNTY, TEXAS
        Defendant.                       §
______________________________________________________________________________
        DEFENDANT’S VERIFIED DENIAL, AND SUBJECT THERETO, ORIGINAL ANSWER

       COMES NOW, Defendant QuikTrip Corporation d/b/a QuikTrip #971 (“QuikTrip” or

“Defendant”), in the above-entitled and numbered cause, filing its Verified Denial, and Subject

Thereto, Original Answer, and in support thereof, would respectfully show as follows:

                                                I.
                                         VERIFIED DENIAL

      1.       By way of verified denial pursuant to Texas Rule of Civil Procedure 93, QuikTrip

denies that Plaintiff is entitled to recover from “QuikTrip Corporation d/b/a QuikTrip #971” in the

capacity in which it has been sued. QuikTrip denies that “QuikTrip Corporation d/b/a QuikTrip

#971” is an existing entity or that it owned or operated the premises at issue at any relevant time.

Consequently, Plaintiff has no right or potential right of recovery against “QuikTrip Corporation

d/b/a QuikTrip #971” because it has not been properly named. See, e.g., Ray Malooly Trust v.

Juhl, 186 S.W.3d 568, 571 (Tex. 2006).

                                               II.
                                         GENERAL DENIAL

      2.       Defendant denies each and every material allegation contained in Plaintiff’s

Original Petition, and all amendments and supplements thereto, demands strict proof thereof,

and to the extent that such matters are questions of fact, says Plaintiff should prove such facts


DEFENDANT’S VERIFIED DENIAL, AND SUBJECT THERETO, ORIGINAL ANSWER -- PAGE 1
  Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21                  Page 26 of 30 PageID 32



by a preponderance of the evidence and/or clear and convincing evidence to a jury, if she can so

do.

                                                III.
                                             DEFENSES

       3.       Defendant specifically denies Plaintiff’s claims that it was          negligent, and

Defendant denies that Plaintiff has stated a viable cause of action for negligence.

       4.       Defendant asserts that Plaintiff's contributory negligence, actions, or omissions

were the sole, producing, or proximate cause of Plaintiff’s damages or injuries, if any, as Plaintiff

failed to keep a proper lookout for the alleged unreasonably dangerous condition.

       5.       To the extent applicable, Defendant may show that the acts or omissions of third

persons not under the control of Defendant were the sole, producing, or proximate cause of

Plaintiff’s damages or injuries, if any.

       6.       Defendant asserts that it had neither actual nor constructive knowledge of the

condition about which Plaintiff complains and that, in any event, the alleged hazard was not

“unreasonably dangerous.”

       7.       Defendant may alternatively show that it adequately warned Plaintiff of the

condition, or that the condition was open and obvious, relieving Defendant of any duty to warn

of the condition or make it safe.

       8.       Defendant may further show that the damages of which Plaintiff complains, if any,

were the result of prior, pre-existing, or subsequent injuries, accidents or conditions, and said

prior, pre-existing, or subsequent injuries, accidents, or conditions were the sole or a contributing

cause of Plaintiff’s damages, if any.




DEFENDANT’S VERIFIED DENIAL, AND SUBJECT THERETO, ORIGINAL ANSWER -- PAGE 2
  Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21                  Page 27 of 30 PageID 33



      9.       Defendant may further show that Plaintiff breached his duty to mitigate damages

by failing to exercise reasonable care and diligence to avoid loss and minimize the consequences

of damages.

      10.      Defendant may further show that Plaintiff is malingering as that term is known in

the law.

      11.      Defendant may further show that the accident complained of was an unavoidable

accident as that term is known in law.

      12.      Defendant further asserts that any claims for medical or health care expenses

incurred are limited to the amount actually paid or incurred by or on behalf of Plaintiff pursuant

to Texas Civil Practice and Remedies Code § 41.0105.

      13.      Defendant asserts that it is entitled to contribution, indemnity, and all available

credits as provided for in the Texas Civil Practice and Remedies Code and under Texas law, in the

unlikely event that an adverse judgment is rendered against them in this matter.

      14.      Defendant contends that, pursuant to § 18.091 of the Texas Civil Practice &

Remedies Code, to the extent Plaintiff is seeking a recovery for loss of earnings, lost wages, loss

of earning capacity and/or loss of contributions of pecuniary value, evidence of this alleged loss

must be presented by Plaintiff in the form of a net loss after reduction for income tax payments,

or unpaid tax liability to any federal income tax law.

      15.      Defendant asserts that Plaintiff has failed to satisfactorily plead, present, or prove

a claim which would entitle him to an award of exemplary damages and, as such, Defendant

contends that any such contention be stricken and that any such award be set aside.




DEFENDANT’S VERIFIED DENIAL, AND SUBJECT THERETO, ORIGINAL ANSWER -- PAGE 3
  Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21                  Page 28 of 30 PageID 34



      16.      Defendant further pleads the defense of unconstitutionality and says any award

of exemplary damages would constitute the imposition of a criminal penalty without the

safeguards guaranteed by the Fifth, Sixth, Eighth, and Fourteenth Amendments of the

Constitution of the United States and the similar provisions of the Texas Constitution.

Furthermore, the imposition of exemplary damages constitutes an excessive fine in violation of

the Eighth Amendment, denies Defendant the equal protection of the laws under the Fourteenth

Amendment, and violates the due process clauses of the Fifth and Fourteenth Amendments. Any

claim by Plaintiff for exemplary damages should be stricken as unconstitutional and any award

of exemplary damages should be set aside for the reasons stated above.

                                             IV.
                                  COURT REPORTER REQUESTED

      17.      Defendant respectfully demands a court reporter be present at all proceedings

before the Court.

                                                V.
                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that Plaintiff take

nothing by this cause of action, that Defendant be permitted to recover the costs expended on

its behalf, and for such other and further relief to which Defendant may show itself justly entitled,

in law or in equity.




DEFENDANT’S VERIFIED DENIAL, AND SUBJECT THERETO, ORIGINAL ANSWER -- PAGE 4
  Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21                 Page 29 of 30 PageID 35



                                             Respectfully submitted,

                                             /s/ B. Kyle Briscoe
                                             B. Kyle Briscoe
                                             State Bar No. 24069421
                                             kbriscoe@peavlerbriscoe.com
                                             Chris M. Blanton
                                             State Bar No. 00796218
                                             cblanton@peavlerbriscoe.com
                                             PEAVLER|BRISCOE
                                             2215 Westgate Plaza
                                             Grapevine, Texas 76051
                                             (214) 999-0550 (telephone)
                                             (214) 999-0551 (facsimile)

                                             ATTORNEYS FOR DEFENDANT



                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record pursuant to and in accordance with the Texas Rules of Civil
Procedure on August 26, 2021.

                                             /s/ B. Kyle Briscoe
                                             B. Kyle Briscoe




DEFENDANT’S VERIFIED DENIAL, AND SUBJECT THERETO, ORIGINAL ANSWER -- PAGE 5
  Case 3:21-cv-02143-G Document 1-2 Filed 09/09/21                       Page 30 of 30 PageID 36




                                                    VERIFICATION

STATE OF TEXAS                                  §
                                                §
COUNTY OF TARRANT                               §

        Before me, the undersigned authority, did personally appear B. Kyle Briscoe, who upon
his oath deposes and says that he is one of the attorneys for Defendant, that he has never been
convicted of a disqualifying crime, and that he is over the age of 21 and competent to make this
verification. Accordingly, Mr. Briscoe verifies that the facts alleged in Paragraph 1 of the foregoing
pleading are true and correct.




                                                       B. Kyle Briscoe


             Subscribed and sworn to before me on this 26'h day



,.\t~~'t'''""' ELIZABETH CONTRERAS
""'·'"•u<'l
  •                           . State oITexas
             ..... Notary Pub!1c,
         • 'f,';
       f$~
             Comm. Expires 02·06·2024
        '      Notary ID 129335398




DEFENDANT'S VERIFIED DENIAL, AND SUBJECT THERETO, ORIGINAL ANSWER-- PAGE 6
